FILED
                                                                                                APR 2 4 2012
                                          UNITED STATES DISTRICT COURT Clerk         ..
                                          FOR THE DISTRICT OF COLUMBIA Court~ ~;th~'grs'ctr~ &t anckruptcy    8
                                                                                                              1
                                                                                                         Jc o olumbia

             DOUGLAS-WILLIAM HYSELL,                        )
                                                            )
                                     Plaintiff,             )
                                                            )
                    v.                                      )        Civil Action No.   12 (1643
                                                            )
             DISTRICT OF COLUMBIA                           )
             d/b/a UNITED STATES, et al.,                   )
                                                            )
                                     Defendants.            )


                                                  MEMORANDUM OPINION



                     This matter comes before the court on review of the plaintiff's application to proceed in

             forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

             complaint.


                     The plaintiff alleges that "his flesh-and-blood mother was induced through fraud to

             register her biological property[, the plaintiff,] with the State of California and to file an

             application for a social security number." Compl. at 2. In this way, the plaintiff asserts, a "legal

             fiction, artificial person was created as an agent (U.S. Citizen) of the corporate United States

             government to engage in commerce and collect revenue for the governments, federal, state and

             local." !d. The plaintiff declares himself a sovereign entity, and "adjure[ s], renounce[ s],

             forsake[s], and disavow[s] utterly and absolutely now and forever all presumptions of power,

             authority or right of the ... United States [and the] State of California ... over the Rights ... of

             this Sovereign from whatever source presumed or derived." Id. He demands the "release of all

             property being held by the defendants," and a declaration of his "Diplomatic Immunity." Jd. at

             10.


         /                                                      1
    (l
/
       The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(l )(B), 1915A(b)(1). In Neitzke v.

Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court has the authority to

dismiss not only claims based on an indisputably meritless legal theory, but also claims whose

factual contentions are clearly baseless. Claims describing fantastic or delusional scenarios fall

into the category of cases whose factual contentions are clearly baseless. ld. at 328. The trial

court has the discretion to decide whether a complaint is frivolous, and such finding is

appropriate when the facts alleged are irrational or wholly incredible. Denton v. Hernandez, 504

U.S. 25, 33 (1992).


       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed the plaintiffs complaint, the Court concludes that what

factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § 1915A(b)(1).


       An Order consistent with this Memorandum Opinion is issued separately.




DATE:~ I'll ;;zo/;L




                                                 2